department of the treasury internal_revenue_service washington d c tax exempt and ea 'aug uniform issue list tep nal tzu hkkekkekkkekekkeekkekekkekekeeeke kekkkeekkekkekekkkrekkeekkekekeekekrekrekkek ekekekekekeeeeeekkkearkereek legend taxpayer spouse ira x financia institution a financial advisor f amount a amount b amount c amount d date erekkkekerekereekeke hrkkekkkkkkekeekkekkkkeke kkkkekekeekkekek ere rererereeeekekeeekereeeekeeeeereekee kekkkkekk keke eker rrer ee ererekkerererereeeheeeakeeerrkk eker rekkkekkerekkk kekkkkrekekrkekkrerekrereree kkkkkrekekereereeeler knkkkkkkkkeek kekekeakrekek rekkkkrkere exkkakeerer rekeerekkkakekkkki ke date - rkkekkkeekekrereeekekerk page date kekkekkekkkkkkkekekkekkkekekker this is in response to your request dated date and supplemented with information provided on date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer age represents that he received distributions from ira x of amount a and amount b taxpayer asserts that his failure to accomplish a rollover of amount d into ira x within the 60-day period prescribed by sec_408 was due to an error made by a representative from financial_institution a taxpayer and spouse file a joint income_tax return on date taxpayer withdrew amount a from ira x and on date taxpayer withdrew amount b from ira x both amounts were temporarily deposited in a non- qualified account so his financial advisor financial advisor f from financial_institution a could purchase oil_and_gas tax-advantaged investments on behalf of taxpayer however financial advisor f had only purchased amount c of the investments on date taxpayer has provided documentation consistent with his assertion that it was his intent to roll over any funds not invested in the oil_and_gas investments recommended by financial advisor f back into an ira and that financial advisor f took responsibility for rolling the funds over after approximately three months it became apparent to financial advisor f that there were no more opportunities to purchase additional interests in the investments by the time financial advisor f had discovered that he could not purchase additional investments on behalf of taxpayer the 60-day period had expired in which he could roll over the remaining funds amount d into an ira financial advisor f has provided documentation taking responsibility for the error based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers page sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the which the individual receives the payment or distribution or day after the day on ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary_of_the_treasury or_his_delegate may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer is consistent with his assertion that his failure to accomplish a timely rollover was caused by an error committed by financial advisor f by not timely re-depositing the unused funds into an ira page therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer is granted a period of days from the issuance of this ruling letter to contribute amount d into an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact at - please address all correspondence to se t ep ra t2 ploy é plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc rekeeekeeekeekkekekek krkkekekekkkekerekeenkee kkrkkkekerekkkekkkekkkekk kkkkrkekkkkkkeekerekekekkke
